 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     OUTLIERS COLLECTIVE, a Nonprofit              Case No. 3:18-cv-00834-JAH-KSC
11 Mutual Benefit Corporation,
12               Plaintiff,                        ORDER GRANTING DEFENDANTS
                                                   THE SANTA YSABEL TRIBAL
13         vs.                                     DEVELOPMENT CORPORATION
                                                   AND DAVID CHELETTE’S
14 THE SANTA YSABEL TRIBAL                         MOTION TO DISMISS
     DEVELOPMENT CORPORATION, a
15 Tribally chartered corporation;
     GARDENPHARMA, LLC, a limited
16 liability company; DAVID CHELETTE,
     an individual; and DOES 1 through 50,
17 Inclusive,
18               Defendants.
19                                    INTRODUCTION
20        Pending before the Court is Defendants The Santa Ysabel Tribal Development
21 Corporation (“SYTDC”) and David Chelette’s (“Chelette”) (collectively referred to
22 as “Tribal Defendants”) motions to dismiss plaintiff Outliers Collective’s (“Outco” or
23 “Plaintiff”) Complaint pursuant to Federal Rules of Civil Procedure (“Fed. R. Civ.
24 P.”) 12(b)(1) and 12(b)(7). Doc. Nos. 8, 11. For the reasons set forth below,
25 Defendants’ motions to dismiss are GRANTED and the action is DISMISSED in its
26 entirety as to all Defendants with prejudice.
27 //
28 //
 1                                         BACKGROUND
 2        This action arises out of a Land Use Agreement (“Agreement”) entered into
 3 by a tribally chartered corporation, wholly owned by the Iipay Nation of Santa Ysabel,
 4 a federally recognized Indian Tribe, and a Nonprofit Mutual Benefit Corporation,
 5 organized under the laws of the State of California. Doc. No. 8-1 at 8-34. In pertinent
 6 part, the Agreement set forth the terms by which Plaintiff would lease from SYTDC
 7 interior and exterior space on tribal lands for the cultivation, harvesting, and
 8 processing of medical cannabis pursuant to the Santa Ysabel Tribal Medicinal
 9 Cannabis Enterprise Act. Id. at 9.
10        In early 2017, a dispute arose regarding Plaintiff’s obligation to pay the Tribe’s
11 Medical Cannabis Tax. Doc. No. 7 at 11. Negotiations were unsuccessful and the
12 Agreement was eventually terminated. Id. at 12. The Tribal Cannabis Regulatory
13 Agency revoked Plaintiff’s license and prohibited Plaintiff and its affiliates from
14 accessing the facility, although some of Plaintiff’s property remained. Id.
15        On April 30, 2018, Plaintiff filed a complaint against Tribal Defendants for: (1)
16 Breach of Contract; (2) Breach of Covenant of Quiet Enjoyment; (3) Conversion; (4)
17 Unjust Enrichment; and (5) Declaratory Relief. Doc. No. 1. Tribal Defendants each
18 timely filed motions to dismiss pursuant to Federal Rules of Civil Procedure (“Fed.
19 R. Civ. P.”) 12(b)(1) and 12(b)(7). See Doc. Nos. 6, 8, 11. The motions have been
20 fully briefed and are now before the Court.
21                                          DISCUSSION

22        I.     LEGAL STANDARD

23        The federal court is one of limited jurisdiction. Gould v. Mutual Life Ins. Co. v.
24 New York, 790 F.2d 769, 774 (9th Cir. 1986). As such, it cannot reach the merits of
25 any dispute until it confirms its own subject-matter jurisdiction. Steel Co. v. Citizens
26 for a Better Environ., 523 U.S. 83, 93-94 (1998).          The burden of establishing
27 jurisdiction rests upon the party asserting it. Kokkonen v. Guardian Life Ins. Co. of
28 Am., 511 U.S. 375, 377 (1994).


                                               2
 1          “‘[F]ederal jurisdiction exists only when a federal question is presented on the
 2 face of the plaintiff’s properly pleaded complaint. ’ [Citation].” Rivet v. Regions Bank
 3 of Louisiana 522 U.S. 470, 475 (1998). Plaintiff must plead a colorable claim “arising
 4 under” the Constitution or laws of the United States to invoke federal-question
 5 jurisdiction pursuant to 28 U.S.C. §1331. Arbaugh v. Y&H Corp., 546 U.S. 500, 513,
 6 (2006). To properly invoke federal question jurisdiction, a federal law or regulation
 7 must be “an element, and an essential one, of the plaintiff’s cause of action.” Gully
 8 v. First Nat. Bank 299 U.S. 109, 112 (1936). If “a federal court concludes that it lacks
 9 subject-matter jurisdiction, the court must dismiss the complaint in its entirety.”
10 Arbaugh, 546 U.S. at 514.
11          II.    ANALYSIS
12          The Complaint alleges jurisdiction under 28 U.S.C § 1331. Plaintiff cites to
13 Williams v. Lee, 358 U.S. 217 (1959) to support jurisdiction over a matter brought by
14 a non-tribal plaintiff against a tribal defendant when the cause of action arises on
15 Indian territory. Doc. No. 1 at 2, ¶6. The Complaint further alleges that SYTDC agreed
16 to waive its sovereign immunity from suit in favor of Plaintiff. Id. In response to
17 Defendants’ motions to dismiss 1, Plaintiff contends that the subject matter of the
18 agreement is sufficient to invoke federal-question jurisdiction. Doc. No. 16 at 5.
19          First, Plaintiff’s reliance on Willams is misplaced. The Williams Court reversed
20 the Arizona Supreme Court’s decision affirming judgment for plaintiff, a non-tribal
21 member, in an action against a tribal member. The Court held that state courts did not
22 have authority to exercise jurisdiction over civil suits against tribal members where
23 the cause of action arose on an Indian reservation. 358 U.S. at 223. The Court
24 reasoned that the exercise of jurisdiction by the state would “undermine the authority
25
     1
     Defendants move to dismiss on three grounds: (1) as a court of limited jurisdiction, this Court
26 lacks subject-matter jurisdiction, (2) the limited waiver of sovereign immunity allowed only for
   dispute resolution by arbitration and has since expired, and (3) indispensable parties have not been
27 joined by Plaintiff and therefore Plaintiff’s claims must be dismissed. Because the Court finds it
28 lacks subject-matter jurisdiction, it declines to address the remaining contentions.


                                                     3
 1 of the tribal courts over Reservation affairs and hence would infringe on the right of
 2 the Indians to govern themselves.” Id. The lack of authority by state courts to exercise
 3 jurisdiction, however, cannot be interpreted to mean jurisdiction automatically vests
 4 in District Courts. To be certain, the Supreme Court notes in Williams that Congress
 5 has acknowledged the authority of Indian governments over their reservations and the
 6 Court has consistently protected it. Id. at 223.
 7
           Second, SYTCD’s limited waiver of sovereign immunity has no bearing on
     whether this Court has subject-matter jurisdiction. Subject-matter jurisdiction cannot
 8
     be forfeited or waived. Arbaugh, 546 U.S. at 514 (quoting United States v. Cotton,
 9
     535 U.S. 625, 630, (2002)); See also Weeks Const., Inc. v. Oglala Sioux Hous. Auth.,
10
     797 F.2d 668, 671 (8th Cir. 1986) (waiver of sovereign immunity by tribal housing
11
     authority did not by fiat confer jurisdiction on the federal courts). Even if the parties
12
     agreed, as Plaintiff contends, that a dispute arising out of the Agreement may be
13
     submitted to any federal court of competent jurisdiction within this District, this Court
14
     has an “independent obligation to determine whether subject-matter jurisdiction
15 exists.” Arbaugh, 546 U.S. at 514 (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S.
16 574, 583 (1999).
17         Third, the allegations Plaintiff pleads in the Complaint and raises in its
18 responsive pleading are insufficient to bring the action within the limited jurisdiction
19 of this Court. Plaintiff references no federal law or regulation essential to the
20 adjudication of its claims. 2 “Federal question jurisdiction does not exist merely
21 because an Indian tribe is a party or the case involves a contract with an Indian tribe,”
22 Stock W., Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225
23 (9th Cir. 1989), nor “does it exist if ‘the real substance of the controversy centers
24
25   2
     Plaintiff mentions the Wilkinson Memorandum referred to in the Land Use Agreement,
26 which provides “guidance on the enforcement of the Controlled Substances Act ... on tribal
   lands by the United States Attorneys’ offices.” Policy Statement Regarding Marijuana
27 Issues in Indian Country, Monty Wilkinson, Director of the Executive Office for the United
   States Attorneys, pp 1-2. October 28, 2014 (“Wilkinson Memorandum”). The Controlled
28
   Substance Act constitutes federal law. However, the memo itself does not.

                                                4
 1 upon’ something other than the construction of federal law.” Longie v. Spirit Lake
 2 Tribe, 400 F.3d 586, 590 (8th Cir. 2005) (quotations omitted) (quoting Littell v. Nakai,
 3 344 F.2d 486, 488 (9th Cir.1965)). District Courts “will exercise section 1331
 4 jurisdiction in cases involving reservation affairs only in those cases in which federal
 5 law is determinative of the issues involved.” Id. at 589 (citing Smith v. McCullough,
 6 270 U.S. 456, 459 (1926)).
 7
           Plaintiff frames its controversy as:
            …relating to [the] respective rights and duties under … the Land Use
 8
           Agreement, and their respective rights to possession, control and ownership
 9         over the medical cannabis then growing at the premise, the greenhouses,
           supplies and equipment for use in growing that medical cannabis, and the right
10
           to the profits arising therefrom. Doc. No. 1 at 11, ¶48.
11
12 The controversy is based solely on the terms of the Agreement, without regard to the
13 “validity, construction or effect” of a federal law. See Shulthis v. McDougal, 225 U.S.
14 561, 569-70 (1912). “If an interpretation of tribal or local law is necessary to establish
15 or clarify a right sought to be enforced based on a contract, then jurisdiction under
16 section 1331 does not exist, even if the subject of the contract is [federally regulated].”
17 Longie, 400 F.3d at 590 (no jurisdiction despite a contractual dispute relating to Indian
18 trust property); see also Begay v. Kerr-McGee Corp., 682 F.2d 1311, 1315, (9th
19 Cir.1982) (no jurisdiction where the cause of action arose under state law, despite
20 anticipation of a defense based on federal law). Plaintiff does not challenge the effect
21 or construction of the Controlled Substance Act (“CSA”), but mentions, in opposition
22 to the motion, that a federal question has been asserted “in light of the subject matter
23 of the agreement and the federal regulation of that subject matter.” Doc. No. 16 at 5.
24 Even assuming Plaintiff included the federal regulation of controlled substances as a
25 basis for jurisdiction in its Complaint, as opposed to its response to Defendants’
26 motions to dismiss, the result would be same.
27
28


                                                  5
 1        Provision 17.1 of the Agreement provides:
 2        This Agreement shall be governed by and interpreted in accordance with the
          laws of the Tribe. This Agreement shall be deemed made and entered into
 3
          within the Tribe's reservation.
 4
 5        As in Weeks Const. Inc. v. Oglala Sioux Hous. Auth., the rights Plaintiff seeks
 6 to enforce are based on an agreement, interpretation of which is governed by local
 7 (tribal) law, not federal law; leaving this Court devoid of subject-matter jurisdiction.
 8 797 F.2d 668, 672 (8th Cir. 1986).
 9                                         CONCLUSION
10        Based on the foregoing, the Court finds that Plaintiff has not met its burden in
11 establishing subject-matter jurisdiction. Therefore, Defendants’ motions to dismiss
12 (doc. nos. 8, 11) are GRANTED, and Plaintiff’s Complaint is DISMISSED in its
13 entirety with prejudice as to all Defendants.
14
15 IT IS SO ORDERED.
16
17 DATED: March 12, 2019
                                                   _____________________________
18
                                                   HON. JOHN A. HOUSTON
19                                                 UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                              6
